DETAILED ACTION
The amendment filed on 9/15/22 has been received and considered. By this amendment, claims 1, 5, 7, 8-10, 12, and 14-15 are amended. Claims 2-4 are cancelled and no new claims are added. 
Response to Arguments
Applicant's arguments filed 9/15/22 with respect to Claims 1 and 14 have been fully considered but they are not persuasive. The examiner considers Helland’s channels 312 and 312’ are “openable outlets” because even “permanent through holes” are capable of being opened more with enough exertion/force [emphasis added]. Pre-perforated or pre-thinned material would provide the structure needed to read over Helland. 
Furthermore, the location of the reservoir is simply a location difference because “needing to retain and release the adhesive” is not claimed. What is claimed is “being fluidly connected to said at least one openable outlet for discharging said liquid adhesive” and this is met by Helland’s reservoir.
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helland et al. (US Patent 7353067).
Regarding Claims 1 and 14, Helland discloses a medical device delivery system, comprising:
an implantable medical device being an intracardiac pacemaker (see stimulation device 100; col. 2, lines 62-67), said implantable medical device having a casing (see lead body 304) including a distal end portion (see Fig. 7), said implantable medical device having at least one openable outlet (see channels 312, 312’) formed in said distal end portion of said casing (see Fig. 3 and 7);
a delivery device (see delivery conduit 108) for delivering said implantable medical device to an implantation site within a body of a patient (see col. 9, lines 48-59); and
a reservoir (see reservoir module 530) for accommodating a liquid adhesive (see col. 13, lines 11-12) in a liquid state (see claim 5), wherein the medical device delivery system is configured to discharge the liquid adhesive from said reservoir so as to bond said implantable medical device to tissue of the patient at the implantation site (see col. 11, lines 8-14), said reservoir being disposed in or at a proximal end portion of said implantable medical device (see Claim 6), and said reservoir being fluidly connected to said at least one openable outlet for discharging said liquid adhesive (see col. 8, lines 31-33). It would have been obvious to one or ordinary skill in the art at the time of the invention to dispose the reservoir at a distal end of the lead body since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Regarding Claim 11, Helland discloses wherein said delivery device contains an optical fiber having an end portion disposed at a distal end of said delivery device to irradiate applied said liquid adhesive with UV light coupled into said optical fiber so as to cure said liquid adhesive applied (see col. 13, lines 35-43).
Regarding Claim 12, Helland discloses wherein said intracardiac pacemaker has a pacing electrode (see tip electrode 120).
Regarding Claim 13, Helland discloses wherein said casing has a circumferential protrusion that protrudes from a surface of said casing and extends along said pacing electrode, wherein said circumferential protrusion is disposed between said pacing electrode and said at least one openable outlet to hinder said liquid adhesive from contacting said pacing electrode upon discharging of said liquid adhesive through said at least one openable outlet (see col. 10, lines 10-15).
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helland et al. (US Patent 7353067) in view of Flory et al. (PG Pub. 2002/0173770).
Regarding Claims 5 and 9, Helland does not elaborate on how the adhesive is dispensed onto the target site. Flory discloses a similar liquid adhesive reservoir (102) with at least one openable outlet (see holes 140; Fig. 1) is configured to be opened by applying a pressure on said distal end portion of said casing (see par. 53). The examiner considers breaking a seal is a form of applying pressure to a distal end of said casing. It would have been obvious to one of ordinary skill in the art at the time of the invention to only release the adhesive when pressure is applied so that the adhesive is not dispensed prematurely (see par. 53). The examiner considers a seal is broken or punctured.
Regarding Claim 6, Flory further discloses an elongated flexible closure, said at least one openable outlet is closed by means of said elongated flexible closure that is configured to be pulled from a first position in which said at least one openable outlet is closed by said elongated flexible closure into a second position in which said at least one openable outlet is open (see par. 54-55). It would have been obvious to one of ordinary skill to include a flexible closure to control the flow of the adhesive (see par. 54).
Regarding Claims 7 and 8, Flory further discloses wherein said implantable medical device has a rotatable closure that closes said at least one openable outlet, wherein said rotatable closure is configured to be rotated with respect to said casing of said implantable medical device to open said at least one openable outlet (see lever; par. 55). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a rotatable closure because Flory teaches a variety of reasonable valve designs, such as a lever, would provide the control needed to close the supply and prevent contamination (see par. 55). 
Regarding Claim 10, Flory further discloses said delivery device (delivery conduit 360) contains at least one channel (see extension 362) forming at least a portion of said reservoir (see par. 122);
said at least one channel (see ring 364) has at least one opening (see perforations; par. 122 and Fig. 15) formed at a distal end of said delivery device to discharge said liquid adhesive on a distal end portion of said implantable medical device and/or on the tissue of the patient at the implantation site to bond said medical implant device to the tissue (see par. 42). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a channel with at least one opening to help spread the adhesive along the entire area that needs to be bonded (see par. 69).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flory et al. (PG Pub. 2002/0173770).
Regarding Claim 15, Flory discloses a method for bonding an implantable medical device to tissue of a patient at an implantation site using a medical delivery system, the method comprises the steps of:
positioning the implantable medical device at the implantation site using a delivery device (see par. 38 and 50); and 
applying a mechanical force to the implantable medical device by tissue at the implantation site for opening openings (see par. 53, 57 and 69);
discharging a liquid adhesive out of a reservoir to bond the implantable medical device to the tissue (see par. 13 and 63), wherein the implantable medical device is an intracardiac pacemaker (see par. 104).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                             /ALLEN PORTER/Primary Examiner, Art Unit 3792